Title: To George Washington from Edmund Randolph, 28 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 28. 1794. ½ past nine.
          
          I do myself the honor of inclosing to you two letters from the Minister of the French
              Republic.
          Upon the first, the opinion of the gentlemen was against mine, that a passport ought
            not to be granted. I thought it so urgent, a case, that ⟨I⟩ sent the letter immediately
            to them.
          This moment I have received another letter from Mr Fauchet. He represents his
            embarressment so strongly, that I cannot forbear to lay both letters before you without
              delay.
          I understand, that the vessel had actually cleared out and got as far as Newcastle,
            when she was stopped. I have the honor, sir, to be with the
            highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
          
            The translations of the letters are sent.
          
        